Citation Nr: 1026536	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-25 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection Crohn's Disease.

2.  Entitlement to service connection for diabetes mellitus 
(diabetes), including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 until August 
1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claims.  

In April 2007, the Veteran and his wife testified at a Travel 
Board hearing over which a Veterans Law Judge presided while at 
the RO.  A transcript of that hearing has been associated with 
the claims file.  

In October 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an April 2010 Supplemental Statement of 
the Case (SSOC), the RO/AMC affirmed the determination previously 
entered.  Subsequently, this matter was properly returned to the 
Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

In reviewing the Veteran's claims file, the Board observes that 
the Veterans Law Judge who presided over his April 2007 Travel 
Board hearing has since left the employment of the Board.  VA 
regulations provide that the Veterans Law Judge who conducts a 
hearing in a case shall participate in the final determination of 
a Veteran's claim.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 
("The Member or Members who conduct the [Board] hearing shall 
participate in making the final determination of the claim...").  
The record reflects that the Veteran was apprised of this fact in 
a May 2010 letter from the Board.  In a May 2010 written 
response, the Veteran indicated that he wished to appear before 
the Board at a Travel Board hearing.  Thus, a remand is warranted 
so that the Veteran may be afforded a Travel Board hearing before 
a Veterans Law Judge to be held at the RO.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a 
Travel Board hearing at the RO, before a 
Veterans Law Judge, in accordance with 
applicable law.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


